Lowe, J.
The motion to dissolve specifies no cause or causes on which the same was founded, and for this rea*489son should not have been entertained or considered by the court. §2864, Rev. 1860. Nor in other respect does the record advise us upon what ground the decision dissolving the injunction was made. The appellant insists that his suit is one at law, and brought conformably to the provisions of chapter 155, Rev. of 1860. Section first (8798) of said chapter says that: “In all cases of breach of contract or other injury, when the party injured is entitled to maintain, and has brought an action, by ordinary proceedings, he may in the same cause pray and have a writ of injunction against a repetition or continuance of such breach of contract, or other injury of like kind arising out of the same contract, or relating to the same property or right; and he may also, in the same action, include a claim for damages or other-redress.”
In this case the plaintiff brings his action by ordinary proceedings, and he states in his petition facts, which if true, entitle him to maintain the" same, and pray to have his injunction against a repetition of the trespass complained of, not because his injury is irreparable, or the defendants are insolvent, but because of the particular case made in his petition, which he claims brings him within the scope and purview of the right and protection granted to him in the foregoing, and subsequent sections of the chapter referred to. In this general construction of this statute, we are inclined to concur, supposing that the intention thereof was simply to enlarge the powers of a court, so that where legal rights alone are involved in controversy, it might not only grant the redress sought for, but guard their rights by •injunction against a continued commission of the same wrongs by the same parties. Of course, at law the allowance of this writ is limited to a given class of cases, and then only for a single specified purpose; and we see no reason why the party applying for the writ, on the law side of the docket, should be held to bring himself within the *490rules and usages of a Court of Chancery, whose jurisdiction over tbis writ is so much more extended and varied, and whose adjudications are made in the main to enforce and protect equitable rights. It is. enough for the applicant substantially to comply with the requirements of the statute, granting him in a given case the benefits of the writ; and tbe plaintiff having done so in this, case, in our opinion, we accordingly reverse tbe judgment below, and remand the cause.
Reversed.